Citation Nr: 1729634	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-15 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD. 

3.  Entitlement to an increased initial evaluation for erectile dysfunction, rated as noncompensable from May 12, 2010, and as 20 percent disabling from July 16, 2012.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from February 1964 to February 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in which the RO denied the application to reopen a claim of entitlement to service connection for PTSD.  

The Board notes that service connection for erectile dysfunction (ED) was granted by rating decision of March 2011, and a noncompensable evaluation was assigned from May 12, 2010.  A timely notice of disagreement was submitted to the RO in July 2011.  By rating decision of April 2014 the evaluation for ED was increased to 20 percent disabling from July 16, 2012.  While this represents the maximum schedular evaluation allowed under the law for this condition, the Veteran has appealed the initial noncompensable rating assigned from May 12, 2010.  This action placed the issue in appellate status.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, the claim is listed on the title page, and will be discussed in the REMAND section below.  As a statement of the case (SOC) has not yet been issued, remand is required for the issuance of a SOC.  See Manlincon, 12 Vet. App. at 240-41.  

In April 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 


FINDINGS OF FACT

1.  In a July 2006 statement of the case, the RO denied the Veteran's claim of service connection for PTSD.  The Veteran did not appeal or submit additional evidence within one year of notice of the decision. 

2.  Additional evidence received since the July 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.  

3.  Resolving all doubt in his favor, the Veteran has a current diagnosis of PTSD, related to his military service. 


CONCLUSIONS OF LAW

1.  The July 2006 statement of the case is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The additional evidence received since the July 2006 statement of the case is new and material and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

As the Board's decisions to grant the Veteran's claims are completely favorable, no further notice and assistance is required to comply with the VCAA relevant to those claims. 

II.  Application to Reopen the Claim for PTSD

Pertinent Law and Regulations

If a claim of entitlement to service connection has previously been denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence VA is required to review for newness and materiality is that which has been submitted by the claimant since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Shade, 24 Vet. App. at 118.

Analysis

The Veteran first filed a claim for PTSD in May 2005, alleging that he was involved in providing security for the recovery of dead bodies and equipment from a crash of two helicopters at Fort Benning in 1965.  See VA 21-4138 Statement in Support of Claim, rec'd May 5, 2005.  In October 2005, the RO denied the claim because the Veteran received no treatment for or diagnosis of PTSD in service and his military treatment and personnel records did not show evidence of his involvement with a helicopter crash.  The Veteran filed a timely notice of disagreement in November 2005 and the RO issued a statement of the case in July 2006.  The Veteran did not file an appeal in response to the statement of the case, therefore the case became final. 

The Veteran filed an application to reopen the claim for PTSD in July 2011.  In support of his claim, he submitted a May 2014 letter from Dr. ML, a staff psychiatrist at the Augusta, Georgia VA Medical Center (Augusta VAMC) who was treating the Veteran at that time for what the doctor described as "severe PTSD."  The Veteran also submitted June 2012 statements from commanding officers who verified the Veteran's role in the helicopter crash recovery and a copy of a June 1965 newspaper article detailing the events of the crash. 

This additional evidence relates to whether the Veteran has a current diagnosis of PTSD.  It also verifies the occurrence of his claimed stressor which the RO had previously determined was not verified.  This evidence is new, material and serves to reopen the claims.  To this extent, the appeals are granted. 


III.  Service Connection for PTSD

Pertinent Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and a nexus between the claimed in-service disease or injury and the present disease or injury.  id.; see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R.
 § 3.304(f).  The Board notes that the Veteran's claimed stressor is not related to enemy combat and that the provisions of 38 C.F.R. § 3.304(f) related to fear of hostile military or terrorist activity are not applicable in this case.


Analysis

A December 2003 mental health consultation with Dr. JMD shows an "impression of PTSD" related to the 1965 Fort Benning helicopter crash.  At the consultation, the Veteran reported having difficulty falling asleep, recollections of his service, and difficulty paying attention.  He reported becoming startled by helicopter sounds and that he avoided locations where he was likely to encounter helicopters. 

February 2011 notes from a staff psychiatrist at Augusta VAMC list a problem of chronic PTSD with symptoms of re-experiencing, hyperarousal, and avoidance/numbing, and a stated goal of controlling symptoms "as to not interfere with daily activities or lead to endangerment of self or others."  

An October 2011 evaluation from a private psychologist states that the Veteran reported his symptoms began in the 1970s as a result of participation in the cleanup of the helicopter crash at Fort Benning.  The psychologist reported that there were recurrent recollections and distressing nightmares of the event that persisted about once or twice every two weeks.  The Veteran demonstrated avoidance of stimuli associated with the trauma.  He described difficulty falling or staying asleep as well as persistent occasional irritability or outbursts of anger.  The psychologist stated that the Veteran was a credible historian but did not find that the condition met the diagnostic criteria for PTSD.  In doing so, he did not provide reasoning for why the condition did not meet the diagnostic criteria. 

As was previously mentioned, the Veteran submitted a May 2014 letter from Dr. ML who was treating the Veteran at Augusta VAMC for "severe PTSD."  In the letter, Dr. ML stated that the Veteran experienced "nightmares, flashbacks, extreme irritability coupled with anxiety and poor impulse control" and that "as a result of his PTSD he finds it very discomforting to be around people and to engage in conversations with people." 

The Board notes that each of these examiners is competent to provide a psychological diagnosis and each has been credible in doing so.  Considering the history of documented PTSD symptoms dating back to 2003, as well as the most recent letter from Dr. ML that provides a PTSD diagnosis without equivocation, the Board finds that the outlying October 2011 opinion holds less probative weight than the others and accepts that the Veteran has a current diagnosis of PTSD. 

The Veteran claims that PTSD is related to his duties following the aforementioned helicopter crash at Fort Benning in 1965 in which 18 people were violently killed.  While stationed at Fort Benning, he was a military police officer (MP).  See Form DD 214, Certificate of Discharge from Active Duty.  He claims that his job on the night of the helicopter crash was to secure the swampy area where the crash occurred and that this involved traumatic contact with burning bodies and body parts.  See, Hearing Transcript, p. 5, April 14, 2017.  The Veteran submitted statements from superior officers who verified the Veteran's claims.  He also submitted a June 1965 newspaper article describing the crash.  The Board finds the Veteran and his fellow service members competent to describe the events of the night of the crash.  The statements, in conjunction with the newspaper article, are credible and hold considerable probative value.  Based upon this evidence, the Board concedes the events surrounding the helicopter crash as a stressor. 

Service connection for PTSD requires evidence of a causal relationship between the claimed stressor and the PTSD diagnosis.  The record is silent for a direct nexus statement from a medical professional.  However, there is a 14-year history of reports from medical professionals specifically linking his mental health issues to the helicopter crash.  Specifically, the October 2011 psychologist's report, although it denies a PTSD diagnosis, discusses all of the Veteran's psychological symptoms in reference to the crash.  Later medical evidence confirms the diagnosis of chronic PTSD with comorbid depressive disorder and panic.  

Considering that the Veteran has a diagnosis of PTSD, a verified in-service stressor, and a long history of medical evidence linking mental health issues to that claimed stressor, the Board finds that the evidence is at least in relative equipoise that PTSD is causally related to the 1965 helicopter crash.  As the evidence is at least in relative equipoise, service connection must be granted. 


ORDER

The application to reopen the claim for entitlement to service connection for PTSD is granted. 

Entitlement to service connection for PTSD is granted. 

REMAND

The Board notes that service connection for erectile dysfunction (ED) was granted by rating decision of March 2011, and a noncompensable evaluation was assigned from May 12, 2010.  A timely notice of disagreement was submitted to the RO in July 2011.  By rating decision of April 2014 the evaluation for ED was increased to 20 percent disabling from July 16, 2012.  While this represents the maximum schedular evaluation allowed under the law for this condition, the Veteran has appealed the initial noncompensable rating assigned from May 12, 2010.  This action placed the issue in appellate status.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, the claim is listed on the title page, and will be discussed in the REMAND section below.  As a statement of the case (SOC) has not yet been issued, remand is required for the issuance of a SOC.  See Manlincon, 12 Vet. App. at 240-41.  

Accordingly, these claims are REMANDED for the following actions:

Issue a statement of the case for the issue of entitlement to an increased initial evaluation for erectile dysfunction, rated as noncompensable from May 12, 2010, and as 20 percent disabling from July 16, 2012.  

The issuance should include notice of the need to file a substantive appeal to the Board to perfect this claim.  

Finally, readjudicate the appeal. If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


